DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claim 2 is withdrawn. Claim 1 is currently examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…formation of the straight body… when the straight body of…” which should read “… formation of the straight-body … when the straight-body of ...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al (US 20110140241 A1, “Kawazoe”) in view of Basak et al (US 20160108551 A1, “Basak”) and Lu et al (US 20040118333 A1, “Lu”).
Regarding claim 1, Kawazoe (entire document) teaches a production method of a monocrystalline silicon comprising growing the monocrystalline silicon having a straight-body diameter of no less than 200 nm (0019, 0020, 0065, 0067), overlapping the instantly claimed “range from 301 mm to 330 mm”; overlapping ranges are prima facie obvious. (MPEP 2144.05 I); the straight-body of the silicon is pulled up through a Czochralski process from a silicon melt comprising a dopant (0011-0020); controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range within a 
Kawazoe further teaches that the dopant can be phosphorus (0090), but does not explicitly teach the dopant being in form of red phosphorus. However it is known that red phosphorus and phosphorus are functional equivalents when being used as n-type carrier as taught by Basak (0056). Substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Further, it is well-settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07.
Kawazoe/Basak teaches pulling up the monocrystalline silicon while rotating a quartz crucible (apparently at a rotation speed) and growing the monocrystalline silicon having a straight body portion 16, the straight body portion having a length at least 200 mm (fig 3, 0045, 0047 and 0056) and the crucible being rotated at a rate (speed) of approximately 1.3 rpm to 2.2 rpm when pulling up the monocrystalline silicon (Basak 0040, claims 6 and 7); Kawazoe/Basak does not explicitly teach the rotation speed ranging from 9 rpm to 30 rpm at a start of formation of the straight body, changing the rotation speed of the quartz crucible to a range from 0.1 rpm to 7 rpm when the straight body of the monocrystalline silicon is pulled up from a straight-body start point of the monocrystalline silicon to reach a range from 50 mm to 200 mm. However Lu teaches a process for preparing single crystal silicon ingot, wherein the ingot has a constant diameter portion (straight-body) with a length of at least about 750 mm (claims 39 and .
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714